
	

115 S2546 IS: Making America Safe and Secure Act of 2018
U.S. Senate
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2546
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2018
			Mr. Markey (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide grants to States to encourage the implementation and maintenance of firearms licensing
			 requirements, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Making America Safe and Secure Act of 2018 or the MASS Act.
		2.Purpose and findings
 (a)PurposeThe purpose of this Act is to provide grants to States to encourage the implementation and maintenance of firearms licensing requirements.
 (b)FindingsCongress finds the following: (1)There is an epidemic of gun violence in the United States. In 2016, more than 38,000 lives were lost to gun violence in the United States. Gun homicide rates in the United States are 25.2 times higher than those in other high-income countries.
 (2)Firearms account for over 50 percent of suicides and 66 percent of homicides. (3)Since 1994, Massachusetts has lowered its gun death rate by 40 percent by enacting strong gun safety measures, including firearms licensing requirements.
 (4)Researchers at Boston Children’s Hospital and the Harvard T.H. Chan School of Public Health found that States with more gun laws have fewer gun-related deaths. Massachusetts has the lowest gun death rate in the country.
				3.Firearms licensing
 (a)In generalTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:
				
					NNFirearms licensing
						3041.Definitions
 (a)In generalIn this part— (1)the term prohibited individual means an individual who is categorically ineligible to receive a firearms license or firearms dealer license;
 (2)the term suitable means that an individual does not create a risk to public safety; and (3)the term thorough background check means conducting a Federal and State background check, which may include a fingerprint-based background check.
 (b)Prohibited individualsFor purposes of this part, a State— (1)shall establish standards for categorizing an individual as a prohibited individual for purposes of receiving a—
 (A)firearms license; or (B)firearms dealer license;
 (2)in establishing standards with respect to a firearms license under paragraph (1)(A), shall take into consideration—
 (A)criminal history, including youthful offender adjudications; (B)whether an individual has been—
 (i)deemed a danger to himself or herself or other individuals by a court or authorized administrative body; or
 (ii)committed to a hospital or institution as a danger to himself or herself or other individuals;
 (C)current or chronic alcohol or substance abuse; (D)mental capacity that necessitates a guardian or conservator;
 (E)age; (F)legal residency;
 (G)military dishonorable discharges; (H)permanent or temporary protection orders;
 (I)outstanding arrest warrants; (J)status as a fugitive; and
 (K)renunciation of United States citizenship; and (3)in establishing standards with respect to a firearms dealer license under paragraph (1)(B), shall take into consideration—
 (A)criminal history, including youthful offender adjudications; (B)age; and
 (C)legal residency. 3042.Grants and conditions (a)Grants authorizedThe Assistant Attorney General may make grants to States to implement or maintain firearms licensing requirements.
							(b)Terms and conditions
 (1)Duration of grantsA grant under subsection (a) shall be for a period of 3 fiscal years. (2)MaximumsThe Assistant Attorney General may not award more than $20,000,000 in grants (determined based on the amount provided over the period of such grants) under subsection (a) during each fiscal year.
								(c)Use of funds for firearms licensing
 (1)ActivitiesAmounts received under a grant under subsection (a) shall be used for the development or maintenance of firearms licensing requirements, which shall incorporate and implement the elements described in paragraph (2).
 (2)ElementsThe elements described in this paragraph are those requiring that— (A)all firearms owners have a firearms license—
 (i)at the time of the purchase, rental, or lease of firearms or ammunitions; and
 (ii)during the entire period of firearm ownership; (B)any person who sells ammunition or sells, rents, or leases a minimum number of firearms in a calendar year, as determined by the State, shall obtain a firearms dealer license;
 (C)the chief of police or the board or officer having control of the police department of a local government, or a designee, functions as the licensing authority;
 (D)for a firearms license, the licensing authority shall— (i)conduct a thorough background check, which may include—
 (I)conducting an interview with the applicant; and
 (II)requiring the submission of letters of reference stating that the applicant is of sound mind and character; and
 (ii)make a determination of suitability;
 (E)a first-time firearms license applicant shall complete safety training; (F)the licensing authority, not later than 40 days after the date on which the application is submitted, shall—
 (i)deny the application and notify the applicant of the reason for such denial in writing; or (ii)approve the application and issue the license if the possession of a firearm by the applicant would not be in violation of Federal, State, or local law;
 (G)the licensing authority may revoke, suspend, or deny the issuance or renewal of a firearms license if—
 (i)in a reasonable exercise of discretion, the licensing authority determines that the applicant or licensee is unsuitable to be issued or to continue to hold a license; and
 (ii)the determination of suitability described in clause (i) is based on evidence that there exists— (I)reliable and credible information that the applicant has exhibited or engaged in behavior to suggest that the individual could potentially create a risk to public safety; or
 (II)factors that suggest that, if issued a license, the individual could potentially create a risk to public safety;
 (H)upon denial of an application or renewal of a firearms license, or upon revoking or suspending a firearms license, based on a determination of unsuitability described in subparagraph (G), the applicant or licensee shall be notified in writing, setting forth the specific reasons for the determination;
 (I)any applicant or holder of a firearms license aggrieved by a denial, suspension, or revocation of a license may, within a reasonable time period, file a petition to obtain judicial review in the relevant court having jurisdiction in the unit of local government in which—
 (i)the applicant filed the application; or (ii)the license was issued;
 (J)in the case of judicial review of a denial, revocation, or suspension under subparagraph (I), the court may order a license to be issued or reinstated to the petitioner if the court finds—
 (i)no reasonable ground for denying, revoking, or suspending the license; and (ii)that the petitioner is not prohibited by law from possessing a license;
 (K)upon revocation, suspension, or denial of a firearms license, the individual whose license was so revoked, suspended, or denied shall surrender all firearms and ammunition in the possession of the individual to the licensing authority, unless an appeal of the revocation or suspension is pending;
 (L)for a firearms dealer license, the licensing authority shall conduct an investigation into the criminal history of the applicant, which may include—
 (i)an interview with the applicant; and
 (ii)a fingerprint-based background check; (M)a firearms dealers licensee shall—
 (i)maintain a permanent place of business and ensure that the permanent place of business is— (I)not a residence or dwelling;
 (II)the same location identified on the licensee's license; (III)the only location wherein all transactions are conducted; and
 (IV)the location wherein all records required to be kept shall be so kept; (ii)submit to 1 mandatory record and inventory inspection by a licensing authority per year;
 (iii)maintain a sales record book that shall remain open to inspection by the appropriate law enforcement agency at all times, and shall include, with respect to each transfer of a firearm—
 (I)a complete description of the firearm, including the make, serial number, and type; (II)the transferor’s license information;
 (III)the transferees’s license information; (IV)the date of transfer;
 (V)the sex, address of residence, and occupation of the transferee; and (VI)the signature of the transferee;
 (iv)conduct a pre-employment background check on each potential employee to determine the suitability of any potential employee who may have direct and unmonitored contact with firearms; and
 (v)comply with all applicable Federal, State, and local laws; (N)any individual denied a firearms dealer license may, within a reasonable time period, apply to State officials who may direct a licensing authority to grant a license if, after a hearing, State officials are satisfied that—
 (i)there were no reasonable grounds for the refusal to grant such a license; and (ii)the applicant was not barred by the provisions of law from holding such a license;
 (O)(i)the licensing authority may suspend or revoke a firearms dealer license if— (I)licensing authority officials provide due notice to the licensee and reasonable opportunity for the licensee to be heard; and
 (II)there exists satisfactory proof that the licensee has violated a condition of holding a firearms dealers license, permitted a violation of holding a firearms license, or has been convicted of a felony; and
 (ii)the pendency of proceedings before a court shall not suspend or interfere with the authority described in clause (i);
 (P)a firearms dealer licensee that has a license revoked under subparagraph (O) may not receive a firearms dealer license during the 1-year period beginning on the date on which the revoked license would have expired;
 (Q)the State shall promulgate rules and regulations to ensure the prompt collection, exchange, dissemination, and distribution of information pertaining to the issuance, renewal, expiration, suspension, and revocation of licenses;
 (R)the State shall establish standards that are consistent with Federal and State law— (i)governing firearm transfers; and
 (ii)for identifying prohibited individuals, in accordance with section 3041(b); (S)firearms dealers and private sellers shall verify the validity of a license before the sale, rental, or lease of any firearm or ammunition;
 (T)firearms dealers and private sellers shall report all firearm sales, rentals, and leases to State authorities;
 (U)firearms dealers shall notify the licensing authority when presented with an invalid or expired license;
 (V)any licensee from whom a firearm is lost or stolen shall report such loss or theft to the licensing authority and State authority;
 (W)all firearms licensees and firearms dealer licensees shall renew their licenses on a timeframe established by the State;
 (X)an individual may not use the firearms license of the individual to purchase a firearm for— (i)the unlawful use of the firearm by another; or
 (ii)the resale or other transfer of the firearm to an unlicensed individual; and (Y)(i)it shall be unlawful to store or keep any firearm in any place unless such weapon is secured in a locked container or equipped with a tamper-resistant mechanical lock or other safety device, properly engaged so as to render such weapon inoperable by any person other than the owner or other lawfully authorized user; and
 (ii)for purposes of clause (i), a firearm shall not be considered to be stored or kept if carried by or under the control of the owner or other lawfully authorized user.
										(d)Grant preferences
 (1)PrioritiesIn awarding grants under this section, the Attorney General shall give priority to any State that has incorporated and implemented the elements described in paragraph (2).
 (2)ElementsThe elements described in this paragraph are those requiring that— (A)all firearms dealers licensees shall—
 (i)provide training for employees upon hiring, and not less frequently than once a year thereafter, according to standards established by the State;
 (ii)develop a security plan for the place of business that includes— (I)adequate locking and storage of firearms and firearm purchase records;
 (II)exterior lighting; (III)surveillance cameras;
 (IV)an alarm system; and (V)other appropriate anti-theft measures and practices for during and after business hours;
 (iii)submit to the licensing authority an annual report of the safety and compliance record of the place of business, which shall include—
 (I)the total number of guns traced to the place of business during the 12-month period preceding the report, broken down by month;
 (II)the number of known straw purchases either attempted or completed during the 12-month period preceding the report, broken down by month; and
 (III)the number of violations cited by the Bureau of Alcohol, Tobacco, Firearms, and Explosives during the 12-month period preceding the report;
 (iv)videotape (including audio) or electronically record (including audio) the point-of-sale of all firearms transactions and maintain the videos or electronic recordings for not less than 5 years;
 (v)annually review and update compliance policies, procedures, and training materials; and (vi)perform background checks for private sellers for a reasonable fee;
 (B)the State established standards for how to properly respond to straw purchasers and firearms traffickers; and
 (C)the State established standards for storing ammunition in a locked container separate from any firearms.
 (e)Annual reportEach State receiving a grant under this section shall submit to the Assistant Attorney General, for each fiscal year during which the State expends amounts received under the grant, a report, at such time and in such manner as the Assistant Attorney General may reasonably require, that contains—
 (1)a summary of the activities carried out using amounts made available under the grant; (2)an assessment of whether the activities are achieving the elements described in subsection (c)(2); and
 (3)such other information as the Assistant Attorney General may require. (f)Limitations on the allocation of fundsOf the amount made available to carry out this section in any fiscal year—
 (1)not more than 2 percent may be used by the Assistant Attorney General for salaries and administrative expenses; and
 (2)not more than 25 percent may be used for technical assistance, training, and evaluation. (g)GAO reportNot later than 2 years after the date of enactment of this part, the Comptroller General of the United States shall submit to Congress a report evaluating whether States have been able to effectively adopt firearm licensing requirements.
 (h)Reallocation of appropriationsA recipient of a grant under subsection (a) shall return to the Assistant Attorney General any amounts received under a grant under subsection (a) that are not expended for a purpose described in this section..
 (b)Authorization of appropriationsSection 1001(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)) is amended by adding at the end the following:
				
 (28)There are authorized to be appropriated to carry out part NN $20,000,000 for each of fiscal years 2019 through 2023..
			
